Citation Nr: 9933365
Decision Date: 11/29/99	Archive Date: 02/08/00

DOCKET NO. 98-05 170A              DATE NOV 29, 1999

THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed clear and
unmistakable error (CUE) in an April 13, 1998 decision when it
failed to reopen a claim of entitlement to service connection for
a hearing loss.

REPRESENTATION

Moving party represented by:     Disabled American Veterans

ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION 

The veteran served on active duty from May 1960 to July 1960. 

This matter comes before the Board as the result of a decision by
the Board issued on April 13, 1998. In a letter dated in April
1998, the veteran submitted a motion for reconsideration of the
Board's April 1998 decision. In June 1998, the motion was denied by
the Acting Chairman of the Board, but the veteran was advised that,
pursuant to an opinion from the VA's Acting General Counsel, his
motion for reconsideration was being construed as a request for
revision of the prior Board decision on the grounds of CUE and that
VA had not yet published final regulations implementing Public Law
105-111 for revision of prior Board decisions on the basis of CUE.

In March 1999, the Board again wrote to the veteran, advising him
that final CUE regulations had been published in the Federal
Register on January 13, 1999, and that such regulations did not
permit a motion for reconsideration to be considered a motion for
review of a Board decision on the basis of CUE. See 38 C.F.R.
20.1404(e) (1999). In order to process the claim for CUE, the Board
instructed the veteran that a specific request for CUE
consideration was needed, which he provided to the Board shortly
thereafter.

FINDING OF FACT

The April 13, 1998 Board decision, which determined that evidence
received since a December 1987 rating decision was not new and
material, was in accord with the laws and regulations in effect at
that time.

CONCLUSION OF LAW

The April 13, 1998 Board decision, which determined that new and
material evidence had not been submitted since December 1987 to
reopen a claim of entitlement to service connection for hearing
loss was not clearly and unmistakably erroneous. 38 U.S.C.A. 7111
(West 1991); 38 C.F.R. 20.1400, 20.1403 (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 7111, a decision by the Board is subject to
revision on the grounds of CUE. If evidence establishes the error,
the prior decision shall be reversed or revised. A request for
revision of a Board decision based on CUE may be instituted by the
Board on its own motion or upon request of the claimant. 38
U.S.C.A. 7111; 38 C.F.R. 20.1400.

In the implementing regulation, a CUE is defined as:

a very specific and rare kind of error, of fact or law, that when
called to the attention of later reviewers compels the conclusion,
to which reasonable minds could not differ, that the result would
have been manifestly different but for the error. Generally, either
the correct facts, as they were known at the time, were not before
the Board, or the statutory and regulatory provisions extant at the
time were incorrectly applied.

38 C.F.R. 20.1403(a).

A motion for revision of a decision based on clear and unmistakable
error must be in writing and must set forth clearly and
specifically the alleged clear and unmistakable error, or errors,
of fact or law in the Board decision, the legal or factual basis
for such allegations, and why the result would have been manifestly
different but for the alleged error. Non-specific allegations of
failure to follow regulations or failure to give due process, or
any other general, non-specific allegations of error, are
insufficient to satisfy the requirement. 38 C.F.R. 20.1404 (a)(b).

3 -

The record to be reviewed for clear and unmistakable error in a
prior Board decision must be based on the record and the law that
existed when that decision was made. For a Board decision issued on
or after July 21, 1992, the record to be reviewed includes relevant
documents possessed by VA not later than 90 days before such record
was transferred to the Board for review in reaching that decision,
provided that the documents could reasonably be expected to be part
of the record. 38 C.F.R. 20.1403(b). To warrant revision of a Board
decision on the grounds of CUE, there must have been an error in
the Board's adjudication of the appeal which, had it not been made,
would have manifestly changed the outcome when it was made. If it
is not absolutely clear that a different result would have ensued,
the error complained of cannot be clear and unmistakable. 38 C.F.R.
20.1403(c).

Examples of situations that are not CUE include: (1) A new medical
diagnosis that 64 corrects" an earlier diagnosis considered in a
Board decision. (2) The Secretary's failure to fulfill the duty to
assist. (3) A disagreement as to how the facts were weighed or
evaluated. 38 C.F.R. 20.1403(d). CUE does not include the otherwise
correct application of a statute or regulation where, subsequent to
the Board decision challenged, there has been a change in the
interpretation of the statute or regulation. 38 C.F.R. 20.1403(e).

The veteran contends that the Board committed error in its April
13, 1998 decision in two ways. First, the veteran alleges that the
Board failed to produce military hospital records reflecting that
he had been injured by a truck during service at either Fort Hood,
Texas or Fort Collins, Colorado dated in either 1959 or 1960, and
that such records should have been secured and considered in the
Board's April 1998 decision. Second, the veteran and his
representative assert that the Board committed error in April 1998,
when it determined that since the December 1987 rating decision,
new and material evidence had not been submitted using a standard
that was rejected in September 1998 by the United States Court of
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d. 1356
(Fed. Cir. 1998).

With reference to the veteran's contention that the Board erred in
failing to secure military hospital records from either Fort
Collins, Colorado or Fort Hood, Texas,

- 4 - 

the Board observes that the Secretary's failure to fulfill the duty
to assist is not a basis for finding that there was CUE. See 38
C.F.R. 20.1403(b)(2). In addition, the Court has held that evidence
that was not part of the record at the time of the disputed
determination may not be the basis for a finding that there was an
act of CUE. Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).
Finally, the Board observes that in June 1987, the RO contacted the
National Personnel Records Center (NPRC) and specifically requested
treatment records for bilateral hearing loss from Fort Hood, Texas
dated in June 15, 1960. The NPRC indicated that the requested
records could not be located and available service records were
forwarded to the RO and associated with the claims file. Even if
the Board was able to secure the aforementioned military hospital
records, such evidence may not be considered in determining whether
error existed in the prior April 1998 Board decision. See Porter v.
Brown, 5 Vet. App. 233, 235-36 (1993) (subsequently developed
evidence may not be considered in determining whether error existed
in the prior decision). Therefore, this argument does not provide
a basis for finding that the Board's decision was CUE.

In response to the second argument that the veteran's case should
be considered under the new standard of review for new and material
claims announced in the Federal Circuit's decision in Hodge, the
Court has always held that, "opinions from this Court that
formulate new interpretations of the law subsequent to an RO
decision cannot be the basis of a valid CUE claim." See Berger v.
Brown, 10 Vet. App. 166, 170 (1997). While the Board observes that
Hodge is a decision of the Federal Circuit and not the Court, it
can be reasoned by analogy that a finding of clear and unmistakable
error must be based on the record and the law that existed at the
time of the prior decision. See also Russell v. Derwinski 3 Vet.
App. 310-311 (1992).

In the absence of the kind of error of fact or law which would
compel a conclusion that the result would have been manifestly
different but for the error, there is simply no basis upon which to
find CUE in the Board's April 13, 1998 decision. The veteran's
appeal is denied.

5 -

ORDER

The Board's April 13, 1998 decision which found that new and
material evidence had not been submitted to reopen a claim of
entitlement to service connection for a hearing loss was not CUE.
The appeal is denied.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

6 -



